Berry, J.
Whenever a judgment is satisfied in fact otherwise than, upon an execution, it is the duty of the party or attorney to give an acknowledgment of satisfaction, and, upon motion, the court may compel it, or may order the entry of satisfaction to be made without, it. Gen. St. 1878, c. 66, § 286. There can be no reason why a judgment debtor, or other person interested, should not have relief, under this provision of statute, when, as in Ives v. Phelps, 16 Minn. 407, (451,) there is no controversy as to the facts showing satisfaction. But there can be no doubt that the controversy as to such facts may be such (especially when fraud is set up) as to make it proper for the court, in the exercise of a sound discretion, to relegate the. *156parties to a regular action in which to determine their dispute; and in the case of such a controversy, when, at the very time when the motion for relief under the section cited is made, a regular action is already pending for the purpose of procuring the satisfaction moved for, there is still greater propriety in denying the motion, and letting the action proceed.
Upon these views the court below appears to have acted in this «ase, and the order of denial is accordingly affirmed.